Per Curiam
Upon the petition of Charles M. Anderson, an appeal is awarded him from a judgment rendered by the Circuit Court of Fairfax County on the 16th day of November, 1990, in a certain motion for judgment then therein depending, wherein the said petitioner was plaintiff and Marc A. Busman and others were defendants.
On further consideration whereof, the Court is of opinion that the judgment appealed from is erroneous because the trial court had lost jurisdiction to impose sanctions. Rule 1:1. Accordingly, the judgment is reversed and annulled, and final judgment is entered for the appellant as to sanctions.